DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/03/2021. As directed by the amendment: Claims 13, 21, and 24 have been amended, claims 1-12, 20, 23, and 27 have been cancelled, and claim 28 has been added. Thus, claims 13-19, 21-22, 24-26, and 28 are presently pending in the application.

Response to Arguments
Applicant’s amendments to claim 13 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Wilson (US 3512748). Wilson discloses tube (9; Fig.3) made of poly-vinylcholride (shape memory polymer) that is pinched by a pinch clamp (15) (column 1, lines 30-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 13, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of  Krasnow (US 2016/0256106) and Wilson (US 3512748).
Regarding Claim 13, Alferness discloses a wearable medical device (medicament delivery device (14) and band (12); Fig.1) comprising: an annular housing (housing (16); Fig.1) configured to attach to a wrist of a patient (the assembly 10 generally comprises a band 12 arranged to at least partially encircle and be secured to a body extremity, such as an arm or wrist and a liquid medicament delivery device 14 secured to the band 12; parag. [0025], lines 3-6); a first receptacle (collapsible hood (134); Fig.8) attached to the annular housing (the collapsible hood (134) is attached to the medicament delivery device (14) via arm (142; Fig.8)) for receiving a first portion of a tube (flexible conduit (150)) of an intravenous delivery system (the flexible conduit (150) delivers medicament from reservoir (54; Fig.4); a flow regulator (button (131); Fig.8) attached to the annular housing (button (131) is attached to the annular housing (16) via arm (142) as seen in Fig.8) and in contact with the first portion of the tube (When the button 131 is not depressed, the interference fit between the button shoulder 137 and the opening 143 pinches the conduit off to preclude medicament flow; parag. [0038], lines 5-7), wherein the flow regulator is configured to modify a geometric characteristic of the first portion of the tube by altering a curvature of the tube (button (131) alters the curvature of the flexible conduit (150), since button (131) pinches the flexible conduit (151)) (When the button 131 is not depressed, the interference fit between the button shoulder 137 and the opening 143 pinches the conduit off to preclude medicament flow; parag. [0038], lines 5-7).

Krasnow teaches it was known in the art to have a sensor (830; Fig.8B) fully capable of contacting the wrist of the patient (the sensor (830) is disposed on the contact surface (815) to measure the pulse) (The device 800 may include sensors (e.g., 830) disposed on the contact surface 815 and/or within the housing 810 for detecting one or more physiological properties of the wearer (e.g., a pulse, a blood oxygenation, a galvanic skin response; parag. [0098], lines 11-13). Krasnow also teaches a wireless communication interface that transmits data to an external device (the device may include a wireless communication interface that can transmit/receive data to/from an external device, for example, using Bluetooth, ZigBee, WiFi, and/or some other wireless communication protocol. The data transmitted by the wireless communication interface may include data indicative of one or more physiological parameters or health state measured and/or determined based on blood accessed by the device; parag. [0044], lines 8-12).
Wilson teaches it was known in the art to have tube (9; Fig.3) made of poly-vinylchloride (shape memory polymer) that is pinched by a pinch clamp (15) (column 1, lines 30-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Krasnow and Wilson to provide a pulse monitor attached to the annular housing and a wireless transmitter in order to enhance monitoring the patient’s health when being treated and to provide a tube comprised of a shape-memory polymer in order to ensure that the tube will return to its original shape when the flow regulator disengages the tube.
the wearable medical device according to claim 13, and further discloses wherein the annular housing comprises a first hinge (hinge (20); Fig.2) and a first fixing mechanism (base (15) and band (12); Fig.4).
Regarding Claim 19, Alferness as modified discloses the wearable medical device according to claim 17, and further discloses wherein the first fixing mechanism comprises a mechanical fixing mechanism (band (12)).
Regarding Claim 22, Alferness as modified discloses the wearable medical device according to claim 13, and further discloses wherein altering the curvature of the tube (151) is selected from a group consisting of: bending the tube, spiraling the tube, and twisting the tube (shoulder (137) of button (131) pinches and bends the flexible conduit (150) as seen in Fig.8).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106), Wilson (US 3512748), Bochenko (US 2013/0204227), and Jedwab (US 2016/0350512).
Regarding Claim 14, Alferness as modified discloses the wearable medical device according to claim 13, and further discloses modify the flow regulator (131) to alter the geometric characteristics of the tube (button (131) alters the curvature of the flexible conduit (150), since button (131) pinches the flexible conduit (151)) (When the button 131 is not depressed, the interference fit between the button shoulder 137 and the opening 143 pinches the conduit off to preclude medicament flow; parag. [0038], lines 5-7)
Alferness does not appear to disclose a control unit comprising a processor and a storing programmable logic executable by the processor to cause the processor to: receive, at the 
Bochenko teaches it was known in the art to have a sensor circuit (30; Fig.17) that receive information (36) from wirelessly from transmitter (34), a remote data collection system (6), and a fluid delivery sensor (60) wherein information (36) is indicative of fluid flow, volume, and type (parag. [0158], lines 5-12) (parag. [0010]). Jedwab teaches it was known in the art to have a control unit (5) and memory means (4) that compares the differences between a measured flow rate and a predefined flow rate (parag. [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Bochenko and Jedwab to provide control unit comprising a processor and a storing programmable logic that receive a dosage (dosage type, dosage flow rate, and volume) and compare the first flow rate to the dosage flow rate is above threshold in order to ensure that the dosage is being delivered at the right flow rate.
Regarding Claim 15, Alferness as modified discloses all of the limitations claim 14 above.
Alferness does not appear to disclose a control unit configured to: receive biometric data from the pulse monitor; detect a patient condition based on the biometric data; and send an alert to the user console indicating the patient condition.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Krasnow to have a controller unit that receives, detect, and send an alert to the user in order to enhance user interface and ensure the safety of the patient.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106), Wilson (US 3512748), and Ahn (US 2016/0256665).
Regarding Claim 16, Alferness as modified discloses all of the limitations claim 13 above.
However, Alferness does not appear to explicitly disclose a portion of the annular housing comprising an elastomer having an elastic modulus less than 1.0 gigapascals (GPa).
Ahn teaches it was known in the art to have a material greater than 0.4 GPa.

Regarding Claim 18, Alferness as modified discloses all of the limitations of claim 17 above.
Alferness does not appear to disclose a magnetic fixing mechanism.
Ahn teaches it was known in the art to have a magnet fixing device (Fig.45E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Galitz to incorporate the teachings of Ahn to provide a magnetic fixing mechanism in order to secure the wearable device.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106), Wilson (US 3512748), and Loth (US 9067051).
Regarding Claim 21, Alferness as modified discloses all of the limitations claim 13 above.

Loth teaches it was known in the art to have squeeze element (10; Fig.1) that is fully capable of altering shear stress, since squeeze element (10) influence viscosity of the medium in tube (2) (shear stress depend on the viscosity of the fluid) (column 7 (lines 64-67) - column 8 (lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Loth to have a flow regulator that alters shear stress (viscosity) in order to adjust volume flow.
Regarding Claim 24, Alferness discloses a wearable medical device comprising: an annular housing (16) configured to attach to a wrist of a patient (the assembly 10 generally comprises a band 12 arranged to at least partially encircle and be secured to a body extremity, such as an arm or wrist and a liquid medicament delivery device 14 secured to the band 12; parag. [0025], lines 3-6); a first receptacle (134) attached to the annular housing for receiving a first portion of a tube (151) of an intravenous delivery system (the flexible conduit (150) delivers medicament from reservoir (54; Fig.4); a flow regulator (131) attached to the annular housing (button (131) is attached to the annular housing (16) via arm (142) as seen in Fig.8) and in contact with the first portion of the tube (When the button 131 is not depressed, the interference fit between the button shoulder 137 and the opening 143 pinches the conduit off to preclude medicament flow; parag. [0038], lines 5-7).
Alferness does not appear to disclose a pulse monitor attached to the housing wherein the pulse monitor is configured to contact the wrist of the patient and measure a pulse of the patient, and a wireless transmitter for communicating with a user. Alferness does not also disclose the 
Krasnow teaches it was known in the art to have a sensor (830; Fig.8B) fully capable of contacting the wrist of the patient (the sensor (830) is disposed on the contact surface (815) to measure the pulse) (The device 800 may include sensors (e.g., 830) disposed on the contact surface 815 and/or within the housing 810 for detecting one or more physiological properties of the wearer (e.g., a pulse, a blood oxygenation, a galvanic skin response; parag. [0098], lines 11-13). Krasnow also teaches a wireless communication interface that transmits data to an external device (the device may include a wireless communication interface that can transmit/receive data to/from an external device, for example, using Bluetooth, ZigBee, WiFi, and/or some other wireless communication protocol. The data transmitted by the wireless communication interface may include data indicative of one or more physiological parameters or health state measured and/or determined based on blood accessed by the device; parag. [0044], lines 8-12).
Loth teaches it was known in the art to have squeeze element (10) that is fully capable of altering shear stress, since squeeze element (10) influence viscosity of the medium in tube (2) (shear stress depend on the viscosity of the fluid) (column 7 (lines 64-67)- column 8 (lines 1-3).
Wilson teaches it was known in the art to have tube (9; Fig.3) made of poly-vinylchloride (shape memory polymer) that is pinched by a pinch clamp (15) (column 1, lines 30-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Krasnow, Loth, and Wilson to provide a pulse monitor attached to the annular housing and a wireless transmitter in order to enhance monitoring the patient’s health when being treated, a flow regulator that alters shear stress (viscosity) in order to adjust volume flow, and a tube .

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106), Wilson (US 3512748), Loth (US 9067051), Bochenko (US 2013/0204227), and Jedwab (US 2016/0350512).
Regarding Claim 25, Alferness as modified discloses all of the limitations of claim 24 above.
Alferness does not appear to disclose a control unit comprising a processor and a storing programmable logic executable by the processor to cause the processor to: receive, at the wireless transmitter and from the user console, a dosage, wherein the dosage comprises a drug type, a dosage flow rate, and a volume; receive, at the wireless transmitter and from a flow meter communicatively coupled to the wearable medical device, a first flow rate, wherein the first flow rate measures a flow rate in the first portion of the tube; compare the first flow rate to the dosage flow rate; 2Appl. No. 16/027,425 determine that a difference between the first flow rate and the dosage flow rate is above a threshold; and modify the flow regulator to alter the shear stress of the medication in the tube.
Bochenko teaches it was known in the art to have a sensor circuit (30; Fig.17) that receive information (36) from wirelessly from transmitter (34), a remote data collection system (6), and a fluid delivery sensor (60) wherein information (36) is indicative of fluid flow, volume, and type (parag. [0158], lines 5-12) (parag. [0010]). Jedwab teaches it was known in the art to have a control unit (5) and memory means (4) that compares the differences between a measured flow rate and a predefined flow rate (parag. [0063]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Bochenko, Jedwab, and Loth to provide control unit comprising a processor and a storing programmable logic that receive a dosage (dosage type, dosage flow rate, and volume) and compare the first flow rate to the dosage flow rate is above threshold in order to ensure that the dosage is being delivered at the right flow rate and to provide a flow regulator that alters shear stress (viscosity) in order to adjust volume flow.
Regarding Claim 26, Alferness as modified discloses all of the limitations claim 25 above.
Alferness does not appear to disclose a control unit configured to: receive biometric data from the pulse monitor; detect a patient condition based on the biometric data; and send an alert to the user console indicating the patient condition.
Krasnow teaches it was known in the art to have a controller (1140; Fig.11) of device (110) that is fully capable of receiving biometric data from a pulse oximeter (The device 1100 may include further sensors (not shown), e.g., heart rate sensors, galvanic skin response sensors, pulse oximeters, or other sensors configured to detect one or more properties of the body of a user and/or of the environment of the device 1100; parag. [013], lines 22-25). The controller (1140) includes a controller module (1172) that detects the health state of a user (Controller module 1172 may include instructions for displaying data related to a detected hematological 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Krasnow to have a controller unit that receives, detect, and send an alert to the user in order to enhance user interface and ensure the safety of the patient.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of  Krasnow (US 2016/0256106), Wilson (US 3512748), and Higgs (US 2016/0122701).
Regarding Claim 28, Alferness as modified discloses all of the limitations claim 13 above.
Alferness does not appear to disclose altering the curvature of the tube alters a flow of a medication in the tube, wherein the flow is altered by altered friction characteristics of the flow of the medication in the tube at the curvature.
Higgs teaches it was known in the art to have a tube/ pipe that is altered by altering its wall to alter the flow inside the passage that causes differentials in friction and the laminar or turbulent flow.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Higgs to have a better control of the fluid flow.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783